UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        _____________________

                              No. 00-40016
                            Summary Calendar
                         _____________________

                       UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                 versus

                             DENNIS TERRY,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (C-99-CR-219-1)
_________________________________________________________________

                            August 29, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Dennis    Terry   appeals   his    sentence   for   receiving   child

pornography.   We AFFIRM.

                                   I.

     Having been charged with seven counts of receiving child

pornography, Dennis Terry pleaded guilty to the first six.           He was

sentenced to 75 months imprisonment and fined $1,000.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                          II.

       Terry   maintains:         he    received           ineffective       assistance     of

counsel; and his sentence was calculated erroneously under the

Guidelines.

                                              A.

       The claimed ineffective assistance is based on an unsuccessful

motion to      suppress,    claimed       to        have    prompted     a    more   serious

superseding indictment and a less beneficial plea agreement.                                “A

voluntary guilty plea waives all nonjurisdictional defects in the

proceedings      against    the    defendant           ...    includ[ing]        claims    of

ineffective      assistance        of     counsel           except     insofar       as   the

ineffectiveness     is     alleged       to    have        rendered    the    guilty      plea

involuntary.”      United States v. Glinsey, 209 F.3d 386, 392 (5th

Cir.    2000).       Terry        does        not     contend        that     the    alleged

ineffectiveness rendered his guilty plea involuntary. Accordingly,

by pleading guilty, he waived this ineffective assistance claim.

                                              B.

       We review the district court’s application and interpretation

of the Guidelines de novo, and its                     factual findings for clear

error. E.g., United States v. Yanez-Huerta, 207 F.3d 746, 747 (5th

Cir. 2000).



                                              1.

       Terry claims the district court erroneously used the higher


                                              2
base offense level found in U.S.S.G. § 2G2.2 (for “receiving” child

pornography), rather than the lower level found in § 2G2.4 (for

“possession” of such pornography).        He maintains it is irrational

to punish the receipt of such pornography more severely than its

possession, because one cannot possess the material without first

receiving it.    Because Terry pleaded guilty to “receiving” child

pornography, his contention is without merit. See United States v.

Canada,   110 F.3d 260,   264   (5th     Cir.)      (rejecting   similar

contention), cert. denied, 522 U.S. 875 (1997).

                                    2.

     Terry also contests his offense level being increased under

U.S.S.G. § 2G2.2(b)(3) (four-level increase if offense conduct

“involved material that portrays sadistic or masochistic conduct or

other depictions of violence”).

     In   the   presentence   report     (PSR),   the    probation   officer

concluded that the images forming the bases for counts 1 and 2

warranted the § 2G2.2(b)(3) four-level increase.              The image in

count 1 depicts a nude female minor, hanging upside down while

engaging in oral sex with two adult males; in count 2, sexual

intercourse with a nude adult male.        Over Terry’s objections, the

district court adopted the PSR’s findings and conclusions.               The

court reasoned that the penetration of a child amounted to torture,

as well as sadistic and masochistic conduct.

     Terry claims the § 2G2.2(b)(3) increase was not warranted,


                                    3
absent evidence the children were being tortured or otherwise made

to suffer pain.      The district court did not clearly err in finding

that the photographs — depicting penetration of the orifices of

prepubescent children — portray sexual violence and sadistic and

masochistic conduct.

     The contention that application of the enhancement constitutes

“double    enhancement”,     because    the    depiction    of   “prepubescent

children engaged in sexual acts with adult males is what made the

photographs pornographic in the first place”, is without merit.

Obviously, child pornography can depict sexually explicit conduct

without also depicting sexual penetration.

                                       3.

     Although not raised as a separate issue, Terry asserts that

the purported sentencing errors were “made more egregious by the

prosecutor arguing for a midrange sentence when the plea agreement

called    for   a   low   range   sentence”.      This     contention   is   not

adequately briefed. Moreover, Terry does not claim a breach of the

plea agreement or seek remedies therefor.            See FED. R. APP. P. 28

(a)(9)(A) (argument must contain “appellant’s contentions and the

reasons for them, with citations to the authorities and parts of

the record on which the appellant relies”); United States v.

Cyprian, 197 F.3d 736, 741 (5th Cir. 1999) (“points on appeal are

abandoned if not briefed adequately” (emphasis in original)).

                                     III.


                                       4
For the foregoing reasons, the judgment is

                                             AFFIRMED.




                           5